Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 9/232019, has been entered. 	
Claims 18-36 are presented for examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 is amended as follow:
	The method of claim 19, wherein the piezoelectric film has a thickness at least 10 times less than  a thickness of the support. 

Allowable Subject Matter
Claims 18-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claim 18.  Specifically, the closest prior art reference Iwamoto  (US Pub. No. 2014/0130319 A1) fails to teach or suggest a method for adjusting the stress state of a piezoelectric film, having a first stress state at room temperature, the method comprising: forming an assembly comprising: a support having a coefficient of thermal expansion; a creep layer arranged on the support, the creep layer having a glass transition temperature higher than ambient temperature; and the piezoelectric film arranged on the creep layer, the piezoelectric film having a different thermal expansion coefficient than that of the support; and heat treating the assembly comprising: a first heat treatment phase bringing the assembly to a treatment temperature higher than the glass transition temperature of the creep layer so as to release at least part of stress of the piezoelectric film generated by the difference in thermal expansion between the support and the piezoelectric film and so as to place the piezoelectric film in a second stress state; and a second heat treatment phase, subsequent to the first heat treatment phase, bringing the assembly to room temperature so as to modify the second stress state of the piezoelectric film by the difference in thermal contraction between the support and the piezoelectric film and place the piezoelectric film in a third stress state, different from the first stress state, as recited in claim 18.  
Dependent claims 19-36 are allowable because of their dependence from allowable independent claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/13/2022